DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 8-16 in the reply filed on 11/10/2021 is acknowledged.  The traversal is on the ground(s) that both the method and apparatus require the same method steps is without merit, because the method recited in an apparatus claim is not germane to patentability, where the apparatus may be made using a different method.  See MPEP 2113. For example, in product by process claims, the recited method does not limit the apparatus claim, only the resulting structure.  As such, the recitation of the method steps in the apparatus of claim 1 does eliminate the requirement that the claims be searched in other classes where the structure resulting from the recited steps may be applied to the claims.  As such, the well-made restriction requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasworth (U.S. Patent Application Publication No. 2008/0265459)
 

Regarding claim 8.
Gasworth discloses Fig.  2 and 3c: 
 A method of forming light assemblies, comprising: placing a flexible light layer within a mold cavity(115a/b[0028], fig. 2, 85)); injecting a thermoplastic structure into the mold cavity on one side of the flexible light layer(100, Fig. 2, 55), wherein the flexible light layer conforms to a shape of a portion of the mold cavity(100 conforming to cavity); and injecting an in-mold-coating (IMC) layer onto the opposite side of the flexible light layer from the thermoplastic structure(105 fig. 2, 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15 is rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (U.S. Patent Application Publication No. 2008/0265459)  

Regarding claim 15. 
Gasworth does not disclose: 
The method of claim 8, wherein the flexible light layer has a first shape when placed into the mold cavity, and wherein injecting the thermoplastic structure into the mold cavity changes the shape of the flexible light layer to a second shape, different from the first shape.
However, Gasworth discloses that the film may be placed in the mold, and then come out in a different shape, more aligned with the mold after molding process.  See [0008].  That is, with the mold closing and opening, the flexible insert inherently changes shape.  Further, IT would have been obvious to try to change the shape, because the insert can have a shape that is different or the same as the mold, and it would have been obvious to try to change the shape for the obvios benfit of obtaining a desired lighting assembly.  Thus, the features of claim 15 would have been obvikous to one having ordinary skill in the art. See MPEP 2143. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (U.S. Patent Application Publication No. 2008/0265459) in view of Petranek (U.S. Patent Application Publication No. 2008/0204524) 

 





Regarding claim 16 Gaswoth does not discloses: 
. The method of claim 15, further comprising: thermoforming the flexible light layer to the first shape, prior to placing the flexible light layer within the mold cavity.
In related art, Mrakovich discloses;
The method of claim 15, further comprising: thermoforming the flexible light layer prior to placing the flexible light layer within the mold cavity. ([0027])
Disclosing that the plastic may fe formed into a desired shape using thermoforming.  IT would have been obvious to form the LED of Gasworth to a desired shape using thermoforming for the obvious benefit of arranging the lights in the desired areas prior to inserting into the mold. 




9 is  rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (U.S. Patent Application Publication No. 2008/0265459) in view of Schmuck (U.S. Patent Application Publication No. 2013/0250607).
Regarding claim 9. 
Gasworth discloses Fig.  2 and 3c: 
Gasworth discloses all of the features of claim 8. 
Gasworth does not discloses: 
The method of claim 8, wherein the flexible light layer includes: a flexible substrate ([0028]); a printed circuit formed on one side of the flexible substrate; and a plurality of LEDs operatively attached to the printed circuit and extending from the flexible substrate opposite the thermoplastic structure and covered by the IMC layer ([0028]).
In related art, Schmuck discloses; 
a flexible substrate ([0046]); a printed circuit  formed on one side of the flexible substrate[0046]; and a plurality of LEDs(40) operatively attached to the printed circuit and extending from the flexible substrate opposite the thermoplastic structure and covered by the IMC layer (40 being covered by 32). However, Gasworth discloses that the flexible substrate is formed between the thermoplastic structure with the IMC layer ontop.  Schmuck discloses that the recited features provide the benefit of making a good flexible light emitting device.  IT would have been obvious to include the Light emitting device of Schmuck in the device of Gasworth for the obvious benefit of providing a good light emitting layer.  Thus, the features of claim 9 would have been obvious to one having ordinary skill in the art. 


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (U.S. Patent Application Publication No. 2008/0265459) in view of Schmuck (U.S. Patent Application Publication No. 2013/0250607) further in view of Petranek (U.S. Patent Application Publication No. 2008/0204524)

Regarding claim 10. 
Gasworth does not discloses
The method of claim 9, further comprising: aligning a plurality of datum features formed on the flexible light layer within the mold cavity, such that portions of the thermoplastic structure are aligned relative to the datum features.
IN related art, Petranek discloses: 
Aligning a plurality of datum features formed on the flexible light layer within the mold cavity, such that portions of the thermoplastic structure are aligned relative to the datum features. (See [0036] and fig. 1)
PEtranek discloses that the use of alignment features provides the benefit of ensuring the parts are positioned correctly relative to each other.  As such, it would have been obvious to include alignment features in the device of Gasworth for the obvious benefit 

Regarding claim 14. 
Gasworth discloses: The method of claim 10, wherein the IMC layer is formed from one of urethane, silicone, or PMMA;([0035]) and wherein the flexible substrate is formed from one of polyamide, PEEK, or transparent polyester film([0044]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (U.S. Patent Application Publication No. 2008/0265459) in view of Schmuck (U.S. Patent Application Publication No. 2013/0250607) further in view of Petranek (U.S. Patent Application Publication No. 2008/0204524) further in view of Kobayashi (U.S. patent Application Publication No. 2009/0184118)

Regarding claim 12.

Gasworth discloses all of the features of claim 10. 
Gasworth does not disclose: 
 The method of claim 10, wherein the light assemblies are formed in a rotary molding machine, and further comprising: injecting the thermoplastic structure at a first station of 
IN related art, Kobayashi disclsoes using a rotary molding machine with two processing stations.  IT would have been obvious to perform the operations of Gasworth in the device of Kobayashi for the obvious benefit of easing manufacturing and making manufacturing ecomomical.  See [0082]-[0083].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (U.S. Patent Application Publication No. 2008/0265459) in view of Schmuck (U.S. Patent Application Publication No. 2013/0250607) further in view of Petranek (U.S. Patent Application Publication No. 2008/0204524) 

Regarding claim 13.
Gaswoth does not discloses: 
 The method of claim 10, further comprising: thermoforming the flexible light layer prior to placing the flexible light layer within the mold cavity.
In related art, Mrakovich disclsoes;

Dislcsoign that the plastic may fe formed into a desired shape using thermoforming.  IT would have been obvsiou to form the LED of Gasworth to a desired shape using thermoforming for the obvious benefit of arranging the lights in the desired areas prior to inserting into the mold. 




 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (U.S. Patent Application Publication No. 2008/0265459) in view of Schmuck (U.S. Patent Application Publication No. 2013/0250607) further in view of Petranek (U.S. Patent Application Publication No. 2008/0204524) Oeuvrard (U.S. Patent No. 9,149,960)

Regarding claim 11. 
Gasworth discloses all of the features of claim 10. 

The method of claim 10, wherein the mold cavity includes a movable wall, and further comprising: injecting the thermoplastic structure while the movable wall is in a first position, such that the flexible light layer is adjacent the movable wall; and injecting the IMC layer while the movable wall is in a second position, such that the thermoplastic structure and the IMC layer are both injected into the same mold cavity.
In related art, Oeuvrard disclsoses; 
The method of claim 10, wherein the mold cavity includes a movable wall, and further comprising: injecting the thermoplastic structure while the movable wall is in a first position, such that the flexible light layer is adjacent the movable wall; and injecting the IMC layer while the movable wall is in a second position, such that the thermoplastic structure and the IMC layer are both injected into the same mold cavity.(See Abstract, disclsoign that he use of a moving mold part provides the benfit of ensuring the insert is supported during a first injection of the molding process.  Thus, it would have been obvious to modify Gasworth in view of Oeuvrard for the obvious benefit of supporting the insert of Gasworth. Thus, the features of claim 11 would have been obvious to one having ordinary skill in the art. )

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898